Title: From George Washington to Clement Biddle, 30 January 1786
From: Washington, George
To: Biddle, Clement



Dear Sir,
Mount Vernon Jany 30th 1786

I embrace the good & safe oppertunity afforded me by Colo. Grayson to send you Ten half Johan[ne]s—the application of which shall be the subject of a Letter by the Post, when I have more leizure to write—not being able to mention the purposes for which they are intended at this time—With much truth I am Dr Sir Yr Obedt Hble Servt

Go: Washington

